Title: From George Washington to the Massachusetts General Court, 11 July 1776
From: Washington, George
To: Massachusetts General Court



Gentn
New York July the 11. 1776

At a crisis like the present, when our Enemies are prosecuting a War with unexampled severity—When they have called upon foreign mercenaries, and have excited Slaves and Savages to arms against us, a regard to our own security & happiness calls upon us to adopt every possible expedient to avert the blow & prevent the meditated ruin.
Impressed with this Sentiment, and impelled by necessity, the Congress have been pleased to empower me, as you will perceive by the Inclosed copy of their Resolve, which I have the honor of transmitting you, to call to our aid so many of the St John’s, Nova Scotia and Penobscott Indians, as I might Judge necessary; At the same time they have desired that I should request the assistance of your Honble body in carrying their views into execution, and to assure you that whatever expences you may necessarily Incur in doing It, and as Incident to It, they will reimburse.
Esteeming their service of much importance, particularly If the Enemy should attempt an Impression into the Interior parts of the Country, I must entreat your kind Offices upon this occasion, and your friendly exertions immediately to engage on the best terms you can, Five or Six hundred Men of these Tribes, and have them marched with all possible expedition to Join the Army here.
Having professed a strong inclination to take part with us in the present contest, It is probable they may be engaged for less pay & on better Terms than the Continental Troops, but If they can not, they must be allowed It. The Term of their Inlistment should be for Two or three years unless sooner discharged, (the right of which should be reserved us) If they will engage for so long a time—If not, for such time as they will agree to, provided It is not too short: and It must be part of the Treaty, & enjoined upon ’em, to bring every man his Firelock If It can be possibly

effected. As the Services they may render will probably depend on their early & timely arrival, It is unnecessary to suggest to you the necessity of the utmost dispatch in the matter.
I well know the Execution of the work will be attended with some trouble & Inconvenience, but a consideration of the benefits that may arise from employing them, and your zeal for the common cause, I am persuaded will surmount every Obstacle and apologize for my requisition, especially as It comes recommended & supported by authority of Congress. I have the Honor to be with sentiments of Great respect Gentn Yr most Obedt Servt

Go: Washington


P.S. Since I had the honor of addressing you on the 9 Instant I have received a Resolve from Congress for calling the other Two Continenl Regimts from the Massachusets Bay to Join the Army here. A Copy of which I have Inclosed and by the advice of my General Officers have wrote Genl Ward to detach ’em immediately—the Accounts we have all agreeing that Lord Howe is every day expected with 150 Transports with at least 15,000 Troops, in addition to those already here.

